
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4714
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To amend title 49, United States Code, to
		  authorize appropriations for the National Transportation Safety Board for
		  fiscal years 2011 through 2014, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Transportation Safety
			 Board Reauthorization Act of 2010.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Amendments to title 49, United States Code.
					Sec. 3. Definitions.
					Sec. 4. General organization.
					Sec. 5. Administrative.
					Sec. 6. Disclosure, availability, and use of
				information.
					Sec. 7. Training.
					Sec. 8. Reports and studies.
					Sec. 9. Authorization of appropriations.
					Sec. 10. Accident investigation authority.
					Sec. 11. Marine casualty investigations.
					Sec. 12. Inspections and autopsies.
					Sec. 13. Discovery and use of cockpit and surface vehicle
				recordings and transcripts.
					Sec. 14. Family assistance.
					Sec. 15. Notification of marine casualties.
					Sec. 16. Use of board name, logo, initials, and
				seal.
				
			2.Amendments to title
			 49, United States CodeExcept
			 as otherwise specifically provided, whenever in this Act an amendment or repeal
			 is expressed in terms of an amendment to, or repeal of, a section or other
			 provision of law, the reference shall be considered to be made to a section or
			 other provision of title 49, United States Code.
		3.DefinitionsSection 1101 is amended to read as
			 follows:
			
				1101.Definitions
					(a)Accident
				definedIn this chapter, the
				term accident—
						(1)means an event associated with the
				operation of a vehicle, aircraft, or pipeline, which results in damage to or
				destruction of the vehicle, aircraft, or pipeline, or which results in the
				death of or serious injury to any person, regardless of whether the initiating
				event is accidental or otherwise; and
						(2)may include an incident that does not
				involve destruction or damage of a vehicle, aircraft, or pipeline, but affects
				transportation safety, as the Board prescribes by regulation.
						(b)Applicability of
				definitions in other lawsThe definitions contained in
				section
				2101(17a) of title 46 and section 40102(a) of this title apply
				to this
				chapter.
					.
		4.General
			 organizationThe last sentence
			 of section 1111(d) is amended by striking absent and inserting
			 unavailable.
		5.Administrative
			(a)General
			 authoritySection 1113(a) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 and depositions after hearings; and
					(B)by striking
			 subpena and inserting subpoena; and
					(2)in paragraph (2)
			 by inserting before the first sentence the following: In the interest of
			 promoting transportation safety, the Board shall have the authority by subpoena
			 to summon witnesses and obtain evidence relevant to an accident investigation
			 conducted under this chapter..
				(b)Additional
			 powers
				(1)Authority of
			 Board to enter into contracts and other agreements with nonprofit
			 entitiesSection 1113(b)(1)(H) is amended by inserting and
			 other agreements after contracts.
				(2)Authority of
			 Board to enter into and perform contracts, agreements, leases, or other
			 transactionsSection 1113(b) is amended—
					(A)by striking
			 paragraph (1)(I) and inserting the following:
						
							(I)negotiate, enter into, and perform
				contracts, agreements, leases, or other transactions with individuals, private
				entities, departments, agencies, and instrumentalities of the Government, State
				and local governments, and governments of foreign countries on such terms and
				conditions as the Chairman of the Board considers appropriate to carry out the
				functions of the Board and require that such entities provide appropriate
				consideration for the reasonable costs of any facilities, goods, services, or
				training provided by the Board.
							;
				and
					(B)by adding at the
			 end the following:
						
							(3)Lease
				limitationThe authority of
				the Board to enter into leases shall be limited to the provision of special use
				space related to an accident investigation, or for general use space, at an
				average annual rental cost of not more than $300,000 for any individual
				property.
							.
					(3)Authority of
			 other Federal agenciesSection 1113(b)(2) is amended to read as
			 follows:
					
						(2)Authority of
				other Federal agenciesNotwithstanding any other provision of law,
				the head of a Federal department, agency, or instrumentality may transfer to or
				receive from the Board, with or without reimbursement, supplies, personnel,
				services, and equipment (other than administrative supplies and
				equipment).
						.
				(c)Criteria on
			 public hearings
				(1)In
			 generalSection 1113 is amended by adding at the end the
			 following:
					
						(i)Public
				hearings
							(1)Development of
				criteriaThe Board shall establish by regulation criteria to be
				used by the Board in determining, for each accident investigation and safety
				study undertaken by the Board, whether or not the Board will hold a public
				hearing on the investigation or study.
							(2)FactorsIn
				developing the criteria, the Board shall give priority consideration to the
				following factors:
								(A)Whether the
				accident has caused significant loss of life.
								(B)Whether the
				accident has caused significant property damage.
								(C)Whether the
				accident may involve a national transportation safety issue.
								(D)Whether a public
				hearing may provide needed information to the Board.
								(E)Whether a public
				hearing may offer an opportunity to educate the public on a safety
				issue.
								(F)Whether a public
				hearing may increase both the transparency of the Board’s investigative process
				and public confidence that such process is comprehensive, accurate, and
				unbiased.
								(G)Whether a public hearing is likely to
				significantly delay the conclusion of an investigation and whether the possible
				adverse effects of the delay on safety outweigh the benefits of a public
				hearing.
								.
				(2)Annual
			 reportSection 1117 is amended—
					(A)by striking
			 and at the end of paragraph (5);
					(B)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(7)an analysis of the Board’s implementation
				of the criteria established pursuant to section 1113(i) during the prior
				calendar year, including an explanation of any instance in which the Board did
				not hold a public hearing for an investigation of an accident that has caused
				significant loss of life or property damage or that may involve a national
				transportation safety
				issue.
							.
					(d)Accidental death
			 and dismemberment insuranceSection 1113 is further amended by adding
			 at the end the following:
				
					(j)Accidental death
				and dismemberment insurance
						(1)Authority to
				provide insuranceThe Board may procure accidental death and
				dismemberment insurance for an employee of the Board who travels for an
				accident investigation or other activity of the Board outside the United States
				or inside the United States under hazardous circumstances, as defined by the
				Board.
						(2)Crediting of
				insurance benefits to offset United States tort liabilityAny amounts paid to a person under
				insurance coverage procured under this subsection shall be credited as
				offsetting any liability of the United States to pay damages to that person
				under section
				1346(b) of title 28,
				chapter 171 of title 28,
				chapter 163 of title 10, or
				any other provision of law authorizing recovery based upon tort liability of
				the United States in connection with the injury or death resulting in the
				insurance payment.
						(3)Treatment of
				insurance benefitsAny
				amounts paid under insurance coverage procured under this subsection shall
				not—
							(A)be considered
				additional pay or allowances for purposes of
				section
				5536 of title 5; or
							(B)offset any
				benefits an employee may have as a result of government service, including
				compensation under
				chapter
				81 of title 5.
							(4)Entitlement to
				other insuranceNothing in this subsection shall be construed as
				affecting the entitlement of an employee to insurance under
				section
				8704(b) of title
				5.
						.
			6.Disclosure,
			 availability, and use of information
			(a)Trade secrets,
			 commercial information, and financial informationSection 1114(b) is amended—
				(1)by striking the subsection heading and
			 inserting the following: Trade secrets, commercial information, and financial
			 information;
				(2)in paragraph (1) in the matter preceding
			 subparagraph (A)—
					(A)by inserting ‘‘submitted to the Board in
			 the course of a Board investigation or study and’’ after ‘‘information’’;
			 and
					(B)by inserting ‘‘, or commercial or financial
			 information if the information would otherwise be withheld under
			 section
			 552(b)(4) of title 5,’’ after ‘‘title 18’’;
					(3)in paragraph (2) by striking ‘‘paragraph
			 (1) of this subsection’’ and inserting ‘‘subparagraphs (A) through (C) of
			 paragraph (1)’’; and
				(4)by adding at the end the following:
					
						(4)Annotation of controlled
				informationEach person
				submitting to the Board trade secrets, commercial information, financial
				information, or information that could be classified as controlled under the
				International Traffic in Arms Regulations shall appropriately annotate the
				information to indicate the restricted nature of the information in order to
				facilitate proper handling of such materials by the Board. In this paragraph,
				the term ‘International Traffic in Arms Regulations’ means those regulations
				contained in parts 120 through 130 of title 22, Code of Federal Regulations (or
				any successor regulations).
						(5)Disclosures to protect public
				health and safetyDisclosures
				of information under paragraph (1)(D) may include disclosures through accident
				investigation reports, safety studies, and safety
				recommendations.
						.
				(b)Surface vehicle
			 recordings and transcriptsThe second sentence of section 1114(d)(1)
			 is amended by striking ‘‘that’’ after ‘‘information’’.
			(c)Vessel
			 recordings and transcriptsSection 1114 is amended—
				(1)in subsection
			 (a)(1) by striking and (f) and inserting (e), and
			 (g);
				(2)in subsection
			 (d)(1) by striking or vessel;
				(3)by redesignating
			 subsections (e) and (f) as subsections (f) and (g), respectively; and
				(4)by inserting after
			 subsection (d) the following:
					
						(e)Vessel
				recordings and transcripts
							(1)Confidentiality
				of recordings and transcriptsThe Board may not disclose publicly any
				part of a vessel’s voice or video recorder recording or transcript of oral
				communications by or among the crew, pilots, or docking masters of a vessel,
				vessel traffic services, or other vessels, or between the vessel’s crew and
				company communication centers, related to a marine casualty investigated by the
				Board. However, the Board shall make public any part of a transcript or any
				written depiction of visual information the Board decides is relevant to the
				marine casualty—
								(A)if the Board holds
				a public hearing on the marine casualty, at the time of the hearing; or
								(B)if the Board does
				not hold a public hearing, at the time a majority of the other factual reports
				on the marine casualty are placed in the public docket.
								(2)References to
				information in making safety recommendationsThis subsection does
				not prevent the Board from referring at any time to voice or video recorder
				information in making safety
				recommendations.
							.
				
				(d)Foreign
			 investigationsSection
			 1114(g) (as redesignated by subsection (c)(3) of this section) is
			 amended—
				(1)in paragraph (1)(A) by striking ‘‘shall’’
			 and inserting ‘‘may’’; and
				(2)in paragraph (2) by inserting ‘‘, or other
			 relevant information authorized for disclosure under this chapter,’’ after
			 ‘‘information’’.
				(e)Party
			 representatives to NTSB investigations
				(1)In
			 generalSection 1114 is further amended by adding at the end the
			 following:
					
						(h)Party
				representatives to NTSB investigations
							(1)Prohibition on
				disclosure of informationA
				party representative to an accident or marine casualty investigation of the
				Board is prohibited from disclosing, orally or in written form, investigative
				information, as defined by the Board, to anyone who is not an employee of the
				Board or who is not a party representative to such investigation,
				except—
								(A)as provided in
				paragraph (2); or
								(B)at the conclusion
				of the fact finding stage of an investigation, which the investigator-in-charge
				shall announce by formal posting of a notice in the publicly available
				investigation docket.
								(2)ExceptionIf the investigator-in-charge determines
				that a disclosure of information related to an accident or marine casualty
				investigation is necessary to prevent additional accidents or marine
				casualties, to address a perceived safety deficiency, or to assist in the
				conduct of the investigation, the investigator-in-charge may at any time
				authorize in writing a party representative to disclose such information under
				conditions approved by the investigator-in-charge. Such conditions shall ensure
				that, until the posting of a formal notice described in paragraph (1)(B), or
				until the information disclosed pursuant to this paragraph becomes publicly
				available by any other means, neither the entity represented by the party
				representative nor any other person may use such information in preparation for
				the prosecution of any claim or defense in litigation in connection with the
				accident or marine casualty being investigated or to make or deny any insurance
				claim in connection with such accident or marine casualty.
							(3)ComplianceThe
				Board shall require any individual who is a party representative to an
				investigation of the Board to sign a party agreement that includes language
				informing the individual of the prohibition in paragraph (1).
							(4)Representatives
				of Federal agenciesParagraph (3) shall not apply to an
				individual who is a representative of the Secretary of Transportation, the
				Secretary of the department in which the Coast Guard is operating, or any other
				Federal department, agency, or instrumentality participating in the
				investigation and deemed by the Board to be performing a law enforcement or
				similar function.
							(5)Compliance with
				FAA statutory obligationsNothing in this subsection prohibits the
				Federal Aviation Administration from fulfilling statutory obligations to ensure
				safe operations.
							(6)Party
				representative definedIn this subsection, the term party
				representative means an individual representing a party to an
				investigation pursuant to
				section
				831.11 of title 49, Code of Federal Regulations, as in effect
				on the date of enactment of this
				subsection.
							.
				(2)Civil
			 penaltySection 1151 is amended—
					(A)in the section
			 heading by striking Aviation
			 enforcement and inserting Enforcement; and
					(B)by inserting
			 1114(h), before 1132, in each of subsections (a),
			 (b)(1), and (c).
					(3)Conforming
			 amendmentThe analysis for chapter 11 is amended by striking the
			 item relating to section 1151 and inserting the following:
					
						
							1151.
				Enforcement.
						
						.
				(f)GAO study of
			 party process
				(1)In
			 generalThe Comptroller General shall conduct a study on the use
			 of party representatives in investigations conducted by the National
			 Transportation Safety Board.
				(2)ContentsIn
			 conducting the study, the Comptroller General shall examine, at a
			 minimum—
					(A)whether the
			 composition of the party representatives should be broadened to include
			 on-going representatives from other entities that could provide independent,
			 technically qualified representatives to a Board investigation;
					(B)whether the
			 participation of party representatives in a Board investigation results in any
			 unfair advantages for the entities represented by the party representatives
			 while the Board is conducting the investigation;
					(C)whether the use of party representatives
			 leads to bias in the outcome of a Board investigation; and
					(D)whether Board investigations would be
			 compromised in any way absent the participation and expertise of party
			 representatives.
					(3)Report to
			 CongressNot later than 18 months after the date of enactment of
			 this Act, the Comptroller General shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report on
			 the results of the study conducted under this subsection, including any
			 recommendations for improvements in the Board’s use of the party representative
			 process.
				7.TrainingSection 1115(d) is amended—
			(1)by inserting
			 theory and techniques and on transportation safety methods to advance
			 Board safety recommendations before the period at the end of the first
			 sentence;
			(2)by inserting
			 or who influence the course of transportation safety through support or
			 adoption of Board safety recommendations before the period at the end
			 of the second sentence; and
			(3)by inserting
			 under section 1118(c)(2) before the period at the end of the
			 third sentence.
			8.Reports and
			 studies
			(a)Studies and
			 investigationsSection
			 1116(b) is amended—
				(1)in paragraph (1)
			 by striking carry out and inserting conduct;
			 and
				(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)prescribe requirements for persons
				reporting accidents, as defined in section 1101(a), that may be investigated by
				the Board under this
				chapter;
						.
				(b)Urgent safety
			 recommendations and interim measuresSection 1116 is amended by adding at the
			 end the following:
				
					(c)Urgent safety
				recommendations and interim measures
						(1)Limitation on
				statutory constructionNothing in this section shall restrict the
				Board from—
							(A)making urgent safety recommendations, as
				identified by the Board during an ongoing safety investigation or study, to any
				department, agency, or instrumentality of the Federal Government, a State or
				local governmental authority, or a person concerned with transportation safety;
				or
							(B)recommending interim measures, as
				identified by the Board, to a department, agency, instrumentality, authority,
				or person described in subparagraph (A) to mitigate risks to transportation
				safety pending implementation of more comprehensive responses by the
				department, agency, instrumentality, authority, or person.
							(2)Inclusion in
				final accident reportsIf the
				Board makes an urgent safety recommendation or recommends an interim measure
				before completing a relevant final accident report, if any, the urgent safety
				recommendation or interim measure shall also be reflected in the final accident
				report.
						.
			(c)Evaluation and
			 auditSection 1138(a) is amended by striking conducted at
			 least annually, but may be.
			9.Authorization of
			 appropriations
			(a)In
			 generalSection 1118(a) is amended to read as follows:
				
					(a)In
				generalThere is authorized to be appropriated for the purposes
				of this chapter—
						(1)$107,583,000 for fiscal year 2011;
						(2)$115,347,000 for fiscal year 2012;
						(3)$122,187,000 for
				fiscal year 2013; and
						(4)$124,158,000 for
				fiscal year 2014.
						Such sums
				shall remain available until
				expended..
			(b)Fees, refunds,
			 reimbursements, and advancesSection 1118(c) is amended—
				(1)by striking the
			 subsection heading and inserting the following: Fees, refunds, reimbursements, and
			 advances;
				(2)in paragraph
			 (1)—
					(A)by striking
			 and reimbursements and inserting reimbursements, and
			 advances; and
					(B)by striking
			 services and inserting activities, services, and
			 facilities;
					(3)in paragraph
			 (2)—
					(A)in the matter
			 preceding subparagraph (A) by striking or reimbursement and
			 inserting reimbursement, or advance; and
					(B)in each of
			 subparagraphs (A) and (B) by striking activities and all that
			 follows before the semicolon and inserting activities, services, or
			 facilities for which the fee, refund, reimbursement, or advance is
			 associated;
					(4)by redesignating
			 paragraph (3) as paragraph (4);
				(5)by inserting after
			 paragraph (2) the following:
					
						(3)Annual record of
				collectionsThe Board shall maintain an annual record of
				collections received under paragraph
				(2).
						;
				and
				(6)in paragraph (4)
			 (as redesignated by paragraph (4) of this subsection) by inserting or
			 advance after fee.
				10.Accident
			 investigation authority
			(a)In
			 generalSection 1131(a)(1) is amended—
				(1)in the matter
			 preceding subparagraph (A) by striking cause or probable cause
			 and inserting causes or probable causes;
				(2)in subparagraph
			 (C) by striking a fatality or substantial property damage” and inserting
			 “a fatality (other than a fatality involving a trespasser) or substantial
			 property damage;
				(3)in subparagraph
			 (E) by striking and at the end;
				(4)in subparagraph
			 (F) by striking the period at the end and inserting ; and;
			 and
				(5)by adding at the
			 end the following:
					
						(G)an accident in response to an
				international request and delegation under appropriate international
				conventions, coordinated through the Department of State and accepted by the
				Board.
						.
				(b)Authorities of
			 other agenciesThe second sentence of section 1131(a)(3) is
			 amended by inserting or relevant to after developed
			 about.
			(c)Accidents not
			 involving Government misfeasance or nonfeasanceSection 1131(c)
			 is amended by adding at the end the following:
				
					(3)Authority of
				Board representativeIn the
				case of a delegation of authority under paragraph (1), the Secretary, or a
				person designated by the Secretary, shall have the authority of the Board, on
				display of appropriate credentials and written notice of inspection authority,
				to enter property where the aircraft accident has occurred or wreckage from the
				accident is located and to gather evidence in support of a Board investigation,
				in accordance with rules the Board may
				prescribe.
					.
			(d)Incident
			 investigationsSection 1131 is amended by adding at the end the
			 following:
				
					(f)Incident
				investigations
						(1)Memorandum of
				understandingNot later than
				90 days after the issuance of final regulations under section 1101(a)(2), the
				Chairman of the Board shall seek to enter into a memorandum of understanding
				with the Secretary of Transportation and the head of each modal administration
				of the Department of Transportation that sets forth—
							(A)an understanding of the conditions under
				which the Board will conduct an incident investigation that involves the
				applicable mode of transportation; and
							(B)the roles and responsibilities of the
				parties to the memorandum when the Board is conducting an incident
				investigation.
							(2)Updates and
				renewalsEach memorandum of
				understanding required under paragraph (1) shall be updated and renewed not
				less than once every 5 years, unless parties to the memorandum agree that
				updating the memorandum is unnecessary.
						(3)Board
				AuthorityNothing in this
				paragraph negates the authority of the Board to investigate an incident.
						(4)Incident
				definedIn this subsection, the term incident
				means an incident described in regulations issued under section
				1101(a)(2).
						.
			11.Marine casualty
			 investigations
			(a)In
			 generalChapter 11 is amended by inserting after section 1132 the
			 following:
				
					1132a.Marine
				casualty investigations
						(a)Delegation of
				authority to Coast Guard
							(1)In
				generalIn an investigation
				of a major marine casualty under section 1131(a)(1)(E), the Board, with the
				consent of the Secretary of the department in which the Coast Guard is
				operating, may delegate to the Commandant of the Coast Guard full authority to
				obtain the facts of the casualty. In the case of such a delegation, the
				Commandant, acting through the Commandant’s on-scene representative, shall have
				the full authority of the Board.
							(2)Required
				training, experience, and qualificationsThe Board may not make a delegation under
				paragraph (1) unless the Board determines that the Commandant’s on-scene
				representatives have sufficient training, experience, and qualifications in
				investigation, marine casualty reconstruction, evidence collection and
				preservation, human factors, and documentation to act in accordance with the
				best investigation practices of Federal and non-Federal entities.
							(b)Participation of
				Commandant in marine investigationsThe Board shall provide for the
				participation of the Commandant of the Coast Guard in an investigation by the
				Board of a major marine casualty under section 1131(a)(1)(E) if such
				participation is necessary to carry out the duties and powers of the
				Commandant, except that the Commandant may not participate in establishing the
				probable cause of the marine casualty (other than as provided in section
				1131(b)).
						.
			(b)Conforming
			 amendmentThe analysis for chapter 11 is amended by inserting
			 after the item relating to section 1132 the following:
				
					
						1132a. Marine casualty
				investigations.
					
					.
			12.Inspections and
			 autopsies
			(a)Entry and
			 inspectionSection 1134(a) is
			 amended in the matter preceding paragraph (1)—
				(1)by striking
			 officer or employee and inserting officer, employee, or
			 Federal designee; and
				(2)by inserting
			 in the conduct of any accident investigation or study after
			 National Transportation Safety Board.
				(b)Inspection,
			 testing, preservation, and moving of aircraft and partsSection 1134(b) is amended to read as
			 follows:
				
					(b)Inspection,
				testing, preservation, and moving of aircraft and parts
						(1)Inspection and
				testingIn investigating an aircraft accident under this chapter,
				the Board may—
							(A)inspect and test,
				to the extent necessary, any civil aircraft, aircraft engine, propeller,
				appliance, or property on an aircraft involved in an accident in air
				commerce;
							(B)seize or otherwise
				obtain any recording device and recording pertinent to the accident; and
							(C)require specific
				information only available from the manufacturer to enable the Board to read
				and interpret any flight parameter or navigation storage device or media on
				board the aircraft involved in the accident.
							(2)Moving of
				aircraft and partsAny civil aircraft, aircraft engine,
				propeller, appliance, or property on an aircraft involved in an accident in air
				commerce shall be preserved, and may be moved, only as provided by regulations
				of the Board.
						(3)Trade secrets,
				commercial information, and financial informationThe provisions
				of section 1114(b) shall apply to materials provided under paragraph (1)(C) and
				properly identified as trade secrets, commercial information, or financial
				information.
						.
			(c)Avoiding
			 unnecessary interference; preserving evidenceSection 1134(c) is amended to read as
			 follows:
				
					(c)Avoiding
				unnecessary interference; preserving evidence
						(1)Inspection and
				testingIn carrying out subsection (a)(1), an officer or employee
				may—
							(A)examine or test
				any vehicle, vessel, rolling stock, track, or pipeline component;
							(B)seize or otherwise obtain any recording
				device and recording pertinent to the accident; and
							(C)require the
				production of specific information only available from the manufacturer to
				enable the Board to read and interpret any operational parameter or navigation
				storage device or media on board the vehicle, vessel, or rolling stock involved
				in the accident.
							(2)Trade secrets,
				commercial information, and financial informationThe provisions
				of section 1114(b) shall apply to materials provided under paragraph (1)(C) and
				properly identified as trade secrets, commercial information, or financial
				information.
						(3)Conduct of
				examinations and testsAn examination or test under paragraph
				(1)(A) shall be conducted in a way that—
							(A)does not interfere
				unnecessarily with transportation services provided by the owner or operator of
				the vehicle, vessel, rolling stock, track, or pipeline component; and
							(B)to the maximum
				extent feasible, preserves evidence related to the accident, consistent with
				the needs of the investigation and with the cooperation of that owner or
				operator.
							.
			13.Discovery and
			 use of cockpit and surface vehicle recordings and transcriptsSection 1154(a)(1)(A) is amended by striking
			 ; and and inserting ; or.
		14.Family
			 assistance
			(a)Family
			 assistance in commercial aviation accidentsSection 41113(b)(7)
			 is amended by inserting before the period at the end the following: ,
			 and that at least 60 days before the planned destruction of any unclaimed
			 possession of a passenger a reasonable attempt will be made to notify the
			 family of the passenger.
			(b)Family
			 assistance in commercial aviation accidents involving foreign
			 carriersSection 41313(c)(7) is amended by inserting before the
			 period at the end the following: , and that at least 60 days before the
			 planned destruction of any unclaimed possession of a passenger a reasonable
			 attempt will be made to notify the family of the passenger.
			15.Notification of
			 marine casualtiesNot later
			 than 6 months after the date of enactment of this Act, the National
			 Transportation Safety Board and the Secretary of the department in which the
			 Coast Guard is operating shall jointly prescribe regulations to ensure the
			 prompt notification and reporting of marine casualties by the Coast Guard to
			 the Board.
		16.Use of board
			 name, logo, initials, and sealSection 709 of title
			 18, United States Code, is amended—
			(1)by inserting
			 or at the end of the paragraph immediately preceding the
			 paragraph that begins Shall be punished as follows:; and
			(2)by inserting the
			 following before the paragraph that begins Shall be punished as
			 follows::
				
					Whoever, except
				with the written permission of the Chairman of the National Transportation
				Safety Board, knowingly uses the words National Transportation Safety
				Board, the logo of the Board, the initials NTSB, or the
				official seal of the Board, or any colorable imitation of such words, logo,
				initials, or seal, in connection with any advertisement, circular, book,
				pamphlet, or other publication, or any play, motion picture, broadcast,
				telecast, or other production, in a manner reasonably calculated to convey the
				impression that such advertisement, circular, book, pamphlet, or other
				publication, or such play, motion picture, broadcast, telecast, or other
				production, is approved, endorsed, or authorized by the National
				Transportation Safety
				Board;
					.
			
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
